April 17, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        GERALD SMALLEY, Appellant

NO. 14-14-00029-CV                          V.

              JENNIFER ROSE AND JEFFREY ROSE, Appellees
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 6, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Gerald Smalley.


      We further order this decision certified below for observance.